Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule prohibiting the unauthorized use of controlled substances after his urine twice tested positive for the presence of opiates. At his disciplinary hearing, petitioner pleaded guilty to the charged misconduct, asserting in mitigation his status as a recovering drug addict. By virtue of his knowing and voluntary guilty plea, petitioner is now precluded from challenging the determination of his guilt on the ground of insufficient evidence (see Matter of Grant v Goord, 247 AD2d 662, 663). Were we to consider this issue, however, we would find that substantial evidence supports the determination in the form of the misbehavior report, the positive urinalysis test results and petitioner’s admission of guilt (see Matter of Garcia v Goord, 272 AD2d 693, 694). The remaining issues raised by petitioner have been examined and found to be without merit.
Mercure, J.P.; Crew III, Spain, Rose and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.